Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 1 of 17

EXHIBIT “2”
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 2 of 17

Gary M. Vilke, M.D., FACEP, FAAEM
11279 Breckenridge Way
San Diego, California 92131
(619) 666-8643

November 11, 2016

Christina Retts

Struck, Wieneke & Love

3100 West Ray Road, Suite 300
Chandler, AZ 85226

RE: Mbegbu, et al. v. City of Phoenix
U.S. District Court of Arizona Case #: 2:16-cv-00424-DGC

Introduction

1 am a board-certified emergency physician with substantial experience in sudden cardiac
arrest and sudden death, including my service as the Medical Director of the American Heart
Association Training Center at the University of California, San Diego Center for Resuscitation
Science. I am an expert on the topic of restraint physiology, neck holds, TASER electronic control
devices (ECDs) and on in-custody cardiac arrest and deaths. I have served on multiple expert and
consensus panels and have published multiple peer-reviewed papers and book chapters on these
topics. My qualifications are further delineated at the end of my report. I have been retained as an
expert to review relevant materials and provide expert opinion on this matter, including the state of
the medical and scientific literature, and to consider and render expert opinion on whether the
restraining process or the TASER ECD caused or contributed to the death of Mr. Balantine Mbegbu
on October 6, 2014. After careful review, it is my opinion to a reasonable degree of medical
certainty that neither the restraining process nor the TASER ECD caused or contributed to the death

of Mr. Balantine. These opinions and related opinions are set forth in my report.

COP_BM002035
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 3 of 17

Materials Reviewed

I have reviewed extensive materials pertaining to the above referenced case. This includes,

but is not limited to:

Case-Specific Materials

10

11.
12.
13,
14,
15.
16.
17,
18.
19,
20.
21.
22.
23.
24,
25.
26.
27.

Plaintiffs’ Notice of Claim
Plaintiffs’ Complaint
Scheduling Order
Defendants’ Initial Disclosure Statement
Departmental Report
Interview of Officer Celina Gonzalez
Interview of Officer Matthew Johnson
Interview of Officer Peter Kriz
Interview of Sabinah Odom
. Interview of Officer Mesho
Interview of Officer Pelke
Interview of Sergeant Pagone
Interview of Officer Weber
Interview of Officer Zemaitis
Interview of Chukwumankpa Mbegbu
Interview of Ngozi Mbegbu
Interview of Geralds Ude-Onyibor
Scene Photos taken by CSS McMurray
Hospital Photos taken by CSS Tetreault

Use of Force Review Board Results

Unit History Activity Report

Call for Service

Professional Standards Bureau Investigative Memo
PSB Transcript of Officer Gonzalez Interview

PSB Transcript of Officer Johnson Interview

PSB Transcript of Officer Weber Interview

PSB Transcript of Officer Zemaitis Interview

COP_BM002036
28.
29,
30.
31.
32.
33.
34.
35.
36.
37.
38.
39.
40.
4].
42.
43,
44.
45.
46.
47.
48.

49.
50.
51.
52.
53.
54.
55.
56.
57,
58.
59.
60.

Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 4 of 17

Medical Examiner’s Report

Use of Force Policy

Training Records for Officer Gonzalez, Officer Weber and Officer Zemaitis
Plaintiffs’ Initial Disclosure Statement

Folder Containing PSB Audio File and Investigative File
Folder Containing REDACTED Phoenix Police Photos
Public Records Request response

Audio of Officer Gonzales’ PSB Interview

Audio of Officer Joel Zemaitis’ PSB Interview

Audio of Officer Matthew Johnson’s PSB Interview
Audio of Officer William Weber’s PSB Interview
Mbegbu Death Certificate Medical Examiner’s Report
Toxicology Report

John C. Lincoln Medical Records

Statement of Funeral Expenses

Ambulance Invoice

Funeral Program

Family Photos

Birthday Cards

Defendants’ First Supplemental Disclosure Statement

Phoenix Union High School District educational records for “Buka” Chukwumamkpam
Mbegbu

Washington High School educational records for “Buka” Chukwumamkpam Mbegbu
Department of Economic Security employment records for Ngozi Mbegbu

Medical records from Douglas Cunningham, D.O. for Balantine Mbegbu

Medical records from Honor Health for Balantine Mbegbu

Employment records from the Arizona Department of Corrections for Balantine Mbegbu
Maricopa County Medical Examiner records from Balantine Mbegbu

Seventy-eight images from the Maricopa County Medical Examiner

Fourteen X-rays from the Maricopa County Medical Examiner

Eight slides from the Maricopa County Medical Examiner

Detendants’ First Supplemental Disclosure Statement

Arizona Department of Juvenile Corrections Records for Balantine Mbegbu

Medical records from John C. Lincoln North Mountain Hospital for Balantine Mbegbu
COP_BM002037
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 5 of 17

Medical and Scientific Literature

Chan TC, Vilke GM, Neuman T, Clausen JL: Restraint position and positional asphyxia. Ann
Emerg Med 1997;30(5):578-586.

Chan TC, Vilke GM, Neuman T: Reexamination of custody restraint position and positional
asphyxia. Am J Forensic Med Pathol 1998;19(3):201-205.

Vilke GM, Chan TC, Neuman T, Clausen JL: Spirometry in normal subjects in sitting, prone, and
supine positions. Respir Care 2000;45(4):407-410.

Chan TC, Vilke GM, Clausen J, Clark R, Schmidt P, Snowden T, Neuman T: The impact of
oleoresin capsicum spray on respiratory function in human subjects in the sitting and prone
maximal restraint positions, final report. NCJ 182433. Washington, DC: United States Department
of Justice, National Institute of Justice, 2000, 68 pages.

Chan TC, Vilke GM, Clausen J, Clark RF, Schmidt P, Snowden T, Neuman T: The effect of
oleoresin capsicum “pepper” spray inhalation on respiratory function. J Forensic Sci 2002;
47(2):299-304.

Chan TC, Neuman T, Clausen J, Eisele J, Vilke GM: Weight force during prone restraint and
respiratory function. Am J Forensic Med Pathol 2004;25(3):185-189.

Michalewicz BA, Chan TC, Vilke GM, Levy SS, Neuman TS, Kolkhorst FW. Ventilatory and
metabolic demands during aggressive physical restraint in healthy adults. J Forensic Sci
2007;52(1):171-175.

Reay DT, Howard JD, Fligner CL, Ward RJ. Effects of positional restraint on oxygen saturation
and heart rate following exercise. Am J Forensic Med Pathol. 1988 Mar;9(1):16-8.

Schmidt P, Snowden T. The effects of positional restraint on heart rate and oxygen saturation. J
Emerg Med 1999;17:777-782.

Vilke GM, Sloane C, Castillo EM, Kolkhorst FW, Neuman TS, Chan TC. Evaluation of the
Ventilatory Effects of a Restraint Chair on Human Subjects.. J Emerg Med. 2011;40(6):714-8.
Epub 2010 Jan 13.

Savaser DJ, Campbell C, Castillo EM, Vilke GM, Sloane C, Neuman T, Hansen AV, Shah S, Chan
TC. The effect of the prone maximal restrained position with and without weight force on cardiac
output and other hemodynamic measures. J Forens Leg Med. 2013 Nov;20(8):991-5. Epub 2013
Aug 30.

Sloane C, Chan TC, Kolkhorst F, Neuman T, Castillo EM, Vilke GM. Evaluation of the

Ventilatory Effects of the Prone Maximum Restraint Position (PMR) on Obese Human Subjects.
Forens Sci Int 2014;237:86-9. Epub 2014;46(6):865-72. Epub 2014 Feb 14.

COP_BM002038
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 6 of 17

Cary NRB, et al: The effect of simulated restraint in the prone position on cardiorespiratory
function following exercise in humans. J Physiol 1998;525:30.

Rossen R, Kabat H, Anderson JP. Acute arrest of cerebral circulation in man. Arch
NeurPsych1943;50(5):510-28.

Iserson K. Strangulation: a review of ligature, manual and postural compression injuries. Annotated
Emerg Med 1984;13:179-185.

Koiwai EK. Deaths allegedly caused by the use of “choke holds” (shime-waza). J Forens Sci
1987;32:419-432.

Koiwai EK. Fatalities associate with judo. Physic and Sports Med 1981;9:61-66.

Kornblum RN. Medical analysis of police choke holds and general neck trauma (part 2) Trauma
1986;28:13-64.

Kornblum RN. Medical analysis of police choke holds and general neck trauma (part 1) Trauma
1986;27:7-60.

Reay DT, Eisele JW. Death from law enforcement neck holds. Am J Forens Med Path 1982;3 :253-
258.

Tezuka M. Physiological studies of the Ochi (unconsciousness) resulting from shime-waza
(strangle-hold) in judo. Bull Assoc Sci Stud Judo, Kodokan, Tokyo, 1978 Report V:71-73

Ho JD, Dawes DM, Moore JC, Caroon LV, Miner JR: Effect of position and weight force on
inferior vena cava diameter--implications for arrest-related death. Forensic Sci Int. 2011 Oct
10;212(1-3):256-9,

Bozeman WP, Hauda WE 2nd, Heck JJ, Graham DD Jr, Martin BP, Winslow JE. Safety and injury
profile of conducted electrical weapons used by law enforcement officers against criminal suspects,
Ann Emerg Med. 2009 Apr;53(4):480-9. Epub 2009 Jan 21.

Dawes D, Ho J, Miner J. The neuroendocrine effects of the TASER X26: a brief report. Forensic
Sci Int. 2009 Jan 10;183(1-3):14-9. Epub 2008 Nov 18.

Eastman AL, et al. Conductive electrical devices: a prospective, population-based study of the
medical safety of law enforcement use. J Trauma. 2008 Jun;64(6):1567-72.

Ho JD, Miner JR, Lakireddy DR, Bultman LL, Heegaard WG. Cardiovascular and physiologic
effects of conducted electrical weapon discharge in resting adults. Acad Emerg Med. 2006

Jun; 13(6):589-95. Epub 2006 Mar 21.

Strote J, et al. Conducted Electrical Weapon Use by Law Enforcement: An Evaluation of Safety and
Injury. J Trauma. 2009 Dec 22. [Epub ahead of print].

Vilke GM, Sloane CM, Suffecool A, Kolkhorst FW, Neuman TS, Castillo EM, Chan TC.
Physiologic effects of the TASER after exercise. Acad Emerg Med. 2009 Aug:16(8):704-10.

COP_BM002039
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 7 of 17

Vilke GM, Sloane C, Levine S, Neuman T, Castillo E, Chan TC. Twelve-lead electrocardiogram

monitoring of subjects before and after voluntary exposure to the Taser X26. Am J Emerg Med.
2008 Jan;26(1):1-4.

Vilke GM, Sloane CM, Bouton KD, Kolkhorst FW, Levine SD, Neuman TS, Castillo EM, Chan
TC. Physiological effects of a conducted electrical weapon on human subjects. Ann Emerg Med.
2007 Nov;50(5):569-75. Epub 2007 Aug 24.

Ho J, Dawes D, Nelson RS, et al. Acidosis and catecholamine evaluation following simulated law
enforcement "use of force" encounters. Acad Emerg Med 2010 Jul;17(7):e60-8.

Vilke GM, Bozeman WP, Chan TC. Emergency Department Evaluation after Conducted Energy
Weapon Use: Review of the Literature for the Clinician. J Emerg Med 2011;40(5):598-604. Epub
2011 Jan 4.

Panescu D, Kroll M, Brave M. Cardiac Fibrillation Risks with TASER Conducted Electrical
Weapons. IEEE EMBS 2015; 37:323-329.

Overview of Opinions
(all opinions within this report are to a reasonable
degree of medical or scientific probability)

An overview of my opinions is as follows with more description of each below:

1. The restraining process did not cause the sudden cardiac arrest and death of Mr.
Mbegbu.

2. The use of the TASER ECD did not cause the cardiac arrest and death of Mr. Mbegbu.

3. The reported possible neck hold on Mr. Mbegbu did not cause or contribute to his
sudden cardiac arrest and death.

4, The fist strike to Mr. Mbegbu’s face did not cause or contribute to his death.

Analysis
After reviewing the above listed materials, it appears that on October 6, 2014, Phoenix

Police officers were dispatched to a private residence based on the concerns of an anonymous caller

COP_BM002040
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 8 of 17

regarding a verbal argument and possible domestic violence. After arriving at the scene and
evaluating the incident, the officers decided to take Mr. Balantine Mbegbu, who was 65 years old,
5°*9" tall and weighed approximately 208 pounds at the time, into custody.

The police reports reflect that Mr. Mbegbu was aggressively approaching the officers.
Initially the officers tried verbal de-escalation techniques, but this was unsuccessful. When they
physically attempted to take him into custody, Mr. Mbegbu resisted. Additional officers were
dispatched to the scene to assist. As the officers attempted to gain control of Mr. Mbegbu's arms, he
pulled away and resisted. The officers also reported that Mr. Mbegbu was kicking at the officers as
well. When one of the officers was kicked in the leg, Officer Johnson delivered a close fist strike
with his right hand to Mr. Mbegbu’s left face.

They again attempted to gain control of his arms again but were once again unsuccessful.
Officer Zemaitis deployed his TASER X2 on Mr. Mbegbu. While the TASER ECD was activated,
officer Johnson noted that Mr. Mbegbu appeared to be clenching his arms in front of him. The
officers gave Mr. Mbegbu instructions to get on the ground, but he did not comply. About 41
seconds following the first TASER ECD activation, Officer Zemaitis activated his TASER ECD a
second time causing Mr. Mbegbu to fall to his stomach on the floor.

Officer Weber had arrived on scene and assisted in handcuffing Mr. Mbegbu. During the
brief time to get his hands out from under him and handcuffed, Officer Johnson placed a knee over
the back of Mr. Mbegbu's head and neck. Once he was handcuffed, Officer Johnson removed his
knee. After being handcuffed, Mr. Mbegbu kept on resisting and trying to roll over, so Officer
Johnson used his right thumb to apply a pressure point control for approximately three seconds to
the rear of Mr. Mbegbu's left mandibular angle. Officer Weber was trying to keep him from rolling
over by placing a knee on Mr. Mbegbu's back. Officer Zemaitis bent Mr. Mbegbu's legs at the knees
and applied pressure to stop him from turning. At this point, a RIPP restraint was requested.

The officers soon after noted Mr. Mbegbu stopped moving and appeared unconscious.

COP_BM002041
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 9 of 17

Officer Zemaitis palpated that a carotid pulse was present. The officers also noted that he appeared
to be breathing. EMS was dispatched to respond to evaluate Mr. Mbegbu as being unconscious.
Shortly thereafter, the officers could not confirm a pulse and Mr. Mbegbu had the handcuffs
removed, was rolled over and CPR was started.

Paramedics arrived to find CPR being administered and when they put Mr. Mbegbu on the
monitor, they found an initial cardiac rhythm of asystole, flat line. Advanced cardiac care was
given, but ultimately, he could not be resuscitated and was pronounced dead at the hospital at 2212.
The medical examiner who performed an autopsy reported the cause of death to be, “Cardiac arrest
in the setting of acute cyclobenzaprine intoxication, multiple medical problems, and law
enforcement subdual.”

Given this history, there are a number of issues that need to be addressed in more detail
below. All opinions given are to a reasonable, or higher, degree of medical probability based on the

information currently available.

Detailed discussion and basis of opinions
I. The restraining process did not cause the sudden cardiac arrest and death of Mr. Mbegbu.

During the period that Mr. Mbegbu was being handcuffed, he was restrained in a position on
his stomach with some weight placed on him initially to gain control over him. After Mr. Mbegbu
was cuffed he was reported to continue kicking and resisting. In fact, a RIPP restraint was
requested because he kept resisting and trying to roll over. He was making noises, breathing and
struggling and without any reported evidence of respiratory or ventilatory difficulty during this
time. He was not reported to complain of shortness of breath or difficulty breathing after being
restrained.

The timeline based on records available noted that Officer Zemaitis arrived at 2120. At

2121, Mr. Mbegbu was reported to be in custody. This timing is consistent with the 90 second

COP_BM002042
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 10 of 17

estimated time by Officer Zemaitis that it took to get him into custody. At approximately 2124, the
fire department was requested due to Mr. Mbegbu being unconscious and at 2129, there was a
request to expedite EMS because it appeared that Mr. Mbegbu was no longer breathing. Thus the
actual time of struggle to get the handcuffs was not long enough to cause asphyxiation in and of
itself.

The majority of the weight force was not even on Mr. Mbegbu in such a position that would
have created the potential to limit ventilation. The minimal weight placed on the upper torso while
cuffing would not significantly limit ventilations enough to cause asphyxiation. After the cuffing,
Mr. Mbegbu was trying to roll over, so Officer Weber placed a knee onto his back to keep him from
rolling over. Officer Zemaitis bent Mr. Mbegbu’s legs at the knees and applied pressure to keep
him from moving. This pressure on the legs would not have any impact on ventilations. Research
using up to 220 Ibs. of weight on a subject’s back has not shown to cause physiologic changes that
would imply asphyxiation is even possible with that amount of weight.

Given that Mr. Mbegbu was alive and resisting before, during, and after the hand-cuffing,
and that the cardiac arrest occurred suddenly later in time with only a minimal amount of weight
being placed for a short time period, the effort to restrain and handcuff him did not cause asphyxia.
There is no evidence that position, restraint or body weight caused or contributed to Mr. Mbegbu’s

death.

2. The use of the TASER ECD did not cause the cardiac arrest and death of Mr. Mbegbu.
There is a great deal of unwarranted concern of electrocution based on lay misunderstanding
of the reported 50,000 volts (V) peak open arcing voltage used by TASER handheld ECDs. TASER
handheld ECDs deliver only a fraction of the open arcing 50,000 V to the body. However, it is not
the voltage, but the delivered electrical charge (amperage), that actually creates a theoretical risk for

cardiac effects. For example, the static electricity from walking across a carpet can generate 30,000

COP_BM002043
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 11 of 17

to 100,000 V. The amount of delivered electrical energy able to be transferred to a person is
limited as the TASER X2 ECD is only powered by a small battery pack, not an electrical outlet or
power generator.

It is the TASER ECD’s rapid cycling that can cause the subjects' muscles to contract at
about 19 times a second that offers the effective incapacitation of the subject in probe mode, or
painful compliance in drive-stun mode, while still offering a significant safety margin from
electrical injury. Once the energy from an ECD is turned off, the subject is back to his physical
baseline and can fight, struggle or move immediately.

There are no peer-reviewed published scientific or medical literature studies that
conclusively demonstrate that TASER ECDs cause cardiac dysrhythmias or cardiac arrest in
humans. More than 1.5 million volunteer subjects have undergone TASER ECD activations, and
none have ever been reported to develop sudden cardiac arrest or die. Just because a TASER ECD
was being used in some temporal proximity to a subject's death does not imply causation.

The police report noted two trigger pulls with the total time from the trigger pulls was 17
seconds of activation time, including a 1 1-second activation, followed by a 6-second activation
approximately 41 seconds later. Both of these activations were reported to be from a single probe
mode deployment by Officer Zemaitis. The first was in probe mode and the second use was with
the TASER device being placed into contact to form an are for better conduction. As noted
previously, in order for an ECD to deliver a charge to the person, the electrical circuit must be
completed and maintained. Thus, as a point of clarification, just because the TASER ECD
download recorded 17 seconds of activation time from the TASER ECD does not mean that the
TASER ECD was indeed in contact with Mr. Mbegbu and delivering the electrical stimulus for that
amount of time. Often with a subject who is struggling, running, squirming and moving, there will

be disruption with the contact points of the TASER ECD.

COP_BM002044

-10-
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 12 of 17

T will base my opinions on a “worst” case scenario assuming all 17 seconds of trigger pulls
were applied to Mr. Mbegbu. However, as noted previously, in order for an ECD to deliver a
charge to the person the electrical circuit must be completed and maintained. Ifthe TASER ECDs
had “electrocuted” Mr. Mbegbu, his heart would have gone into a ventricular fibrillation (VF) at the
time the electricity was being delivered and he would have immediately lost consciousness at the
time that the TASER ECD was firing or within 1-2 seconds after stopping. Subjects in VF cannot
fight or struggle, let alone remain conscious, as the blood flow to the brain ceases immediately.
This time of struggle that Mr. Mbegbu had after the last TASER ECD activation supports
that the TASER ECD did not cause the heart to go into cardiac arrest. He was struggling so much
that a RIPP restraint was requested to help control his legs. This conclusion that the TASER ECD
did not cause the cardiac arrest is also supported in that the first rhythm reported by the paramedics
who attended to Mr. Mbegbu after he went into cardiac arrest was asystole, flatline. Asystole is not
a rhythm caused by electrocution, VF is.
In order for one to possibly conclude that a TASER ECD could even be considered to cause
cardiac arrest, all of the following facts would need to be present:
1) The device probes would need to be penetrating deep into the chest wall for the tips to be
close to the heart (a close dart to heart ratio);
2) The subject would need to have a thin chest wall;
3) The subject would need to be standing at the time of the TASER ECD activation and
leaning forward so that the heart is closer to the anterior chest wall;
4) The subject would need to lose consciousness immediately during the TASER ECD
activation or with 1-2 seconds after; and
5) The first cardiac rhythm would need to be ventricular fibrillation.
All of these would be needed to even consider the TASER ECD as the cause of death, but in

this case with Mr. Mbegbu, the majority of these facts are not present. In summary, all of the

COP_BM002045

-Il-
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 13 of 17

published scientific data as well as the objective evidence available in this case confirms that the

use of the TASER ECD was non-contributory to the cardiac arrest and death of Mr. Mbegbu.

3. The reported possible neck hold on Mr. Mbegbu did not cause or contribute to his sudden
cardiac arrest and death.

In the Notice of Claim, the plaintiffs report that “While Balantine was still on the ground, it
appeared that one of the Police Officers may have placed his forearm on the front of Balantine’s
neck in a choke hold depriving him of oxygen.”

By way of background, the pathophysiology and safety, of the lateral vascular neck restraint
(LVNR), also known as a carotid restraint, are relatively straightforward and well delineated in
many texts. This is the neck hold that is typically used by law enforcement when a neck hold is
needed. The purpose is to place the arm around the neck of the subject to be controlled. The crook
of the elbow is placed at the anterior (front) region of the neck and the forearm and upper arm come
around the sides and are used to place pressure on the lateral aspects of the neck where the carotid
arteries are located. Pressure placed on these arteries diminishes blood flow to the brain, quickly
rendering the subject unconscious. This hold is considered safe and has been used in judo and other
forms of martial arts for centuries.

In this case, there was no evidence of even an attempted neck hold. None of the police
reports reflect that a neck hold was used. Even the Notice of Claim was vague in noting that the
hold “may” have been placed. Mr. Mbegbu never lost consciousness during the attempt to get him
handcuffed, so a successful neck hold was obviously not placed. Additionally, the findings in the
autopsy report support that there was no neck hold even attempted as the hyoid bone was intact as
were the tracheal and laryngeal cartilages. Additionally, there was no soft tissue injury reported of
the neck muscles. Even if there had been a neck hold placed during the time of the handcuffing, it
was not successful and did not cause any injuries that would have caused or contributed to the

cardiac arrest and death of Mr. Mbegbu.
COP_BM002046

-12-
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 14 of 17

4. The fist strike to Mr. Mbegbu’s face did not cause or contribute to his death.

During the altercation, Mr. Mbegbu sustained an injury to his face. The police report noted
that Officer Johnson delivered a closed fist strike to the left side of Mr. Mbegu’s face. A review of
the emergency department record describes some left periorbital edema extending to the left side of
the forehead. This is consistent with the medical examiner finding of a two-inch span of
subcutaneous swelling centered on the left lower eyelid and in the center having a “4 inch superficial
laceration. Basically this is a small bruise with a tiny superficial break in the skin in the middle.
This injury is consistent with minor blunt trauma as reported by the officer.

Additionally, and more importantly, there were no abnormal intracranial findings on the
autopsy report that indicated that this fist strike had any contributing effects to Mr. Mbegbu’s death.
The brain and associated structures were all normal. Based on the autopsy findings and his clinical

presentation, the blunt injury did not cause or contribute to Mr. Mbegbu’s cardiac arrest and death.

Background

My background is that I am a full time faculty member in the department of emergency
medicine at the University of California, San Diego Medical Center. I am residency trained and
board certified in Emergency Medicine. I work full time as a practicing clinician in the Emergency
Department of a busy urban hospital and serve as the clinical operations chief for our two
emergency departments with a combined annual census of approximately 80,000 visits. I currently
serve as the Medical Director for Risk Management for the UC San Diego Health System. I also
serve as the UCSD Medical Center’s Medical Risk Management Committee Chair and Allocation
Committee Co-Chair, as well as previously having served as the Chair of the Patient Care and Peer

Review Committee, each of which are charged with the task of reviewing medical records and
COP_BM002047

-13-
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 15 of 17

making determinations of standard of care. I am also the former Chief of Staff for the UCSD
Medical Center.

I have worked for over 20 years as a faculty emergency physician at an urban-based
emergency department that is contracted to receive patients who in custody, both as field arrests and
for on-going care while incarcerated. I served as the UCSD Director of Custody Services
overseeing hospital services for the San Diego County Sheriff's Department Medical Services for
16 years. I also have worked in a jail setting for over 18 years, staffing weekly sick call clinics on
site at the San Diego Sheriff's jails throughout San Diego County. I have also served as the on-site
medical director for the San Diego Sheriff's medical clinics for 16 years where I have trained staff
physicians, participated in quality assurance, resource utilization, policy and protocol development
and peer review. I have also overseen the physician staffing for seven jails in San Diego County
over that time.

Iam knowledgeable of peer-reviewed medical and scientific research on the physiological
effects of positional restraint and positional asphyxia conducted by others. I have also performed
extensive clinical research on human subjects who have been restrained in various positions and
with various amounts of weight being placed (articles included in my curriculum vitae) which
includes having directly been involved with hundreds of subjects being restrained and studied,
hundreds of patients restrained during my work in the emergency department and have personally
been restrained with weights placed on me as well. I have been invited to lecture nationally and
internationally on this subject. Given my own interests in this area, I regularly perform a complete
review of the literature regarding restraints and in custody death.

I am knowledgeable of peer-reviewed medical and scientific research on TASER electronic
control devices (ECDs) conducted by others. In fact, I was the lead author on work requested by
the American Academy of Emergency Medicine (AAEM) to review the totality of the peer

reviewed published medical literature on humans and come to conclusions regarding the necessary

COP_BM002048

-14-
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 16 of 17

emergency department evaluation of patients being seen after receiving a TASER ECD activation. I
have received federal grant funding and performed extensive clinical research on human subjects
who have received TASER ECD applications (articles included in my curriculum vitae) which
includes having been involved with over 200 TASER ECD activations and have personally received
multiple applications of the device. I have written several book chapters on this topic and have
lectured internationally about the physiologic effects of TASER ECDs.

I am knowledgeable of peer-reviewed medical and scientific research on neck holds. I have
written several peer reviewed papers and textbook chapters on this topic and have been invited to
lecture on this topic. I am trained as a second-degree black belt in tae kwon do and have been
trained in neck holds and have even been personally “choked out” to the point of unconsciousness.
Given my own interests in this area, I regularly perform a complete review of the literature
regarding neck restraint use.

I am knowledgeable of peer-reviewed medical and scientific research for cardiac arrest and
CPR practices. I was the Principle Investigator for San Diego’s Resuscitative Outcomes
Consortium (ROC) site, a National Institute of Health (NIH) funded study for ten years that
involved over 200,000 cardiac arrest patients to evaluate treatment options for out of-hospital
cardiac arrest and severe traumatic injury. | have published many peer-reviewed papers on the topic
of cardiac arrest and cardiac resuscitation. | also serve as the Medical Director of the American
Heart Association Training Center at the University of California, San Diego Center for
Resuscitation Science since 2007, teaching Advanced Cardiac Life Support (ACLS) both locally
and being asked to give lectures on cardiac arrest internationally. I have been an ACLS instructor
for over 20 years. I also work at a busy urban comprehensive emergency department where I care
for patients in cardiac arrest on a regular basis.

As per Rule 26 formatting, Appendix A is a copy of my current Curriculum Vitae, which

includes a list of all publications authored by me. Appendix B is a list of all cases in which I have

COP_BM002049

-15-
Case 2:16-cv-00424-DGC Document 130-4 Filed 02/15/19 Page 17 of 17

testified as an expert in trial or deposition within the preceding four years. Appendix C is my fee
schedule. The knowledge base that I utilize has been developed over time from my years of
clinical practice and experience, reading and training as well as research. Under penalty of perjury,
I hereby swear that the opinions stated above are true and correct within a reasonable degree of

medical probability.

Respectfully submitted,

Gary M. Vilke, M.D., FACEP, FAAEM

Professor of Clinical Emergency Medicine

Emergency Medicine Clinical Service Chief and Co-Medical Director
Medical Director, Risk Management, UC San Diego Health

Director, Clinical Research for Emergency Medicine

COP_BM002050

-16-
